IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,281-02


EX PARTE GUILLERMO T. CARRISALEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005R-0144 IN THE 155TH DISTRICT COURT

FROM AUSTIN COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of intoxication
manslaughter and sentenced to twenty years' imprisonment.  He did not appeal his conviction.
	Applicant contends that his trial counsel rendered ineffective assistance because he did not
convey a offer for a lesser sentence. He alleges that this failure caused his guilty plea to a greater
sentence to be involuntary. 
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 668 (1984); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013); Ex parte Patterson,
993 S.W.2d 114, 115 (Tex. Crim. App. 1999).  In these circumstances, additional facts are needed. 
As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is
the appropriate forum for findings of fact.  The trial court shall order trial counsel to respond to
Applicant's claim of ineffective assistance of counsel.  The trial court may use any means set out in
Tex. Code Crim. Proc. art. 11.07, § 3(d).
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. 
If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law as to whether the
performance of Applicant's trial counsel was deficient and, if so, whether counsel's deficient
performance caused Applicant's plea to be involuntary. Specifically, the trial court shall make
findings as to whether counsel did not convey a plea offer for fifteen years' imprisonment. If the trial
court finds counsel did not pass along this offer and applicant would have accepted the offer, the
court shall make specific findings as to whether the prosecution would have withdrawn the offer and
whether the trial court would have accepted the offer. The trial court shall also make any other
findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of
Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed: August 21, 2013
Do not publish